NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

JEREMY JASON BECKER,                         :
                                             :         Civ. No. 19-13355 (RMB)
                   Petitioner,               :
                                             :
              v.                             :                 OPINION
                                             :
MR. LEITH, et al.,                           :
                                             :
                   Respondents.              :


BUMB, District Judge

      Petitioner Jeremy Jason Becker, a pre-trial detainee confined

in Burlington County Detention Center in Burlington, New Jersey,

filed   a     self-styled   “Petition   for        a     Writ    of   Habeas   Corpus

Mandamus,” which this Court construes as a petition for writ of

habeas corpus under 28 U.S.C. § 2241 because Petitioner challenges

the basis for his pre-trial detention. (Pet., ECF No. 1.) This

matter is now before the Court for screening pursuant to Rule 4 of

the   Rules    Governing    Section   2254       Cases    in    the   United   States

District Courts (“Habeas Rules”), which provides that the Court

shall dismiss the petition if it “plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief ….” 1

I.    THE PETITION

      Petitioner was arrested in Burlington County, New Jersey,

1 Rule 4 is also applicable to petitions brought under 28 U.S.C.
§ 2241, pursuant to Rule 1, Scope of the Rules.
sometime before June 4, 2019. (Pet., ECF No. 1.) Petitioner is

seeking release from pre-trial detention with dismissal of all

charges. (Pet., ECF No. 1, ¶¶13, 14.) Petitioner alleges false

arrest, unreasonable search and seizure, failure to read his

Miranda   Rights, and that the Court lacks jurisdiction because he

is a sovereign citizen. (See generally, Petition, ECF. No. 1.)

II.   DISCUSSION

      28 U.S.C. § 2254(a) provides:

           (a) The Supreme Court, a Justice thereof, a
           circuit judge, or a district court shall
           entertain an application for a writ of habeas
           corpus in behalf of a person in custody
           pursuant to the judgment of a State court only
           on the ground that he is in custody in
           violation of the Constitution or laws or
           treaties of the United States.

      Petitioner is a pre-trial detainee. Therefore, he is not in

custody pursuant to the judgment of a State court and § 2254 is

inapplicable to him.

      Under limited circumstances, federal courts have jurisdiction

under 28 U.S.C. § 2241 to issue a writ of habeas corpus to a pre-

trial detainee in state custody. Moore v. De Young, 515 F.2d 437,

441–42 (3d Cir. 1975). The Court will construe the petition as

having been brought under § 2241.

      Jurisdiction   without   exhaustion   of   state   court   remedies

should not be exercised at the pre-trial stage unless extraordinary

circumstances are present. Moore, 515 F.2d at 443. “[W]here [a]
                                   2
petitioner seeks to litigate the merits of a constitutional defense

to a state criminal charge, the district court should exercise its

‘pre-trial’ habeas jurisdiction only if petitioner makes a special

showing of the need for such adjudication and has exhausted state

remedies.”   Moore,    515     F.2d   at     443.   “[J]urisdiction    must   be

exercised    sparingly    in     order       to   prevent   in   the   ordinary

circumstance ‘pre-trial habeas interference by federal courts in

the normal functioning of state criminal processes.’” Duran v.

Thomas, 393 F. App'x 3, 4 (3d Cir. 2010) (per curiam) (quoting

Moore, 515 F.2d at 445–46).

     There    is      nothing     extraordinary         about     Petitioner’s

constitutional defenses, which include false arrest and violation

of his Miranda rights. Petitioner must first present his defenses

in state court and may seek habeas relief, if necessary, once he

has exhausted his state remedies.

III. CONCLUSION

     In the accompanying Order filed herewith, the Court will

dismiss the habeas petition without prejudice because Petitioner’s

claims are unexhausted and he has not presented extraordinary

circumstances for pre-trial habeas relief.



Dated: March 27, 2020
                                              s/Renée Marie Bumb
                                              RENÉE MARIE BUMB
                                              United States District Judge

                                         3
